DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 11-13, 15-16 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert et al. (US 20120267386).
As to claim 1, Herbert discloses a flexible packing structure with built-in opening/reclosure feature and method of making thereof (Abstract).  Herbert discloses that the method comprises of:  providing a laminated web comprising first and second film layers with a pressure sensitive adhesive therebetween; causing a first laser beam 


    PNG
    media_image1.png
    193
    724
    media_image1.png
    Greyscale

	 

    PNG
    media_image2.png
    819
    710
    media_image2.png
    Greyscale


As to claim 2, the method of claim 1 is taught as seen above.  Herbert discloses that the first score outline can cut through the adhesive layer while the second score outline does not (Fig. 6 &7).
As to claims 4 and 5, the method of claim 1 is taught as seen above.  Herbert discloses that the outlines can be cut sequentially (claim 4) while the web is in motion (claim 5) (Fig. 2).
Claim 11 is rejected for the same reasons as claim 1 above.
As to claims 12 and 13, the method of claim 11 is taught as seen above.  Claim 12 is rejected for the same reasons as claims 2 and 5 above.
  Claim 15 is rejected for the same reasons as claim 1 above since all of the recited limitations of the laminated lidding film is disclosed in Fig. 4-7 above.  
As to claim 16, the lidding of claim 15 is taught as seen above.  Claim 16 is rejected for the same reasons as claim 2 above.  
Claims 20 and 21 are rejected for the same reasons as claims 15 and 16, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al. (US 20120267386).
As to claim 3, the method of claim 1 is taught as seen above.  It would have been obvious for one of ordinary skill in the art to perform the laser cutting steps of Herbert simultaneously instead of sequentially because the selection of any order of performing process steps is prima facie obvious.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).   
As to claims 10 and 14, the method of claims 1 and 11 respectively are taught as seen above.  Herbert fails to specifically teach or disclose the recited delamination step with application of adhesive deadener in a pull tab region followed by relamination.  It is the position of the Examiner that including a step of delaminating the flexible packaging web of Herbert to apply deadener in a pull tab region where a reclosable tab will be formed is well known and conventional in the art and would have been obvious for one of ordinary skill in the art at the time of the invention.  

  Claims 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al. (US 20120267386) in view of Blyth et al. (US 11267633).
As to claim 7, the method of claim 1 is taught as seen above.  Herbert fails to specifically teach or disclose that a separate score cut is made in a location proximal to the apex of the first score line/pattern.  Blyth discloses a reclosable film package and method of making (Abstract).  Blyth discloses that it is known and conventional in the art to form a separate score line in the first layer and score lines in the second layer proximate to the apex of the first score line/pattern (Fig. 40 below).  Blyth teaches that the addition of such score lines can help aid in the prevention of unwanted tearing in the film upon the initial opening of the packaging (C37, L35-50).  It would have been obvious for one of ordinary skill in the art to modify the method of Herbert to include the score lines taught by Blyth near the apex/tab region of the flap and would have been motivated to do so because Blyth teaches that said score lines can help aid in the prevention of unwanted tearing in the film upon the initial opening of the packaging.

    PNG
    media_image3.png
    728
    645
    media_image3.png
    Greyscale

As to claim 8, the method of claim 7 is taught as seen above.  It is the position of the Examiner that adding an extra score line in the first layer would have been obvious since this amounts to a mere duplication of parts which would have been obvious to one of ordinary skill in the art at the time of the invention.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
As to claim 9, the method of claim 8 is taught as seen above.  Claim 9 is rejected for the same reasons as claim 7 above.  
As to claims 17-19, the lidding of claim 15 is taught as seen above.  Claims 17-19 are rejected for substantially the same reasons as claims 7-9 respectively.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/           Examiner, Art Unit 1745                                                                                                                                                                                             
/MICHAEL A TOLIN/           Primary Examiner, Art Unit 1745